                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


ANTHONY STRONG                                                                        MOVANT

V.                                                                          NO. 1:16CR52-NBB

UNITED STATES OF AMERICA                                                         RESPONDENT


                ORDER DENYING MOTION FOR RECONSIDERATION

       Before the Court is Movant Anthony Strong’s “Motion for Reconsideration” from this

Court’s judgment dismissing his § 2255 motion to vacate his federal sentence. Doc. #83.

                                         I. Background

       After Strong submitted his § 2255 motion, the Court entered an order setting deadlines

for the Government’s response and any reply filed by Strong. See Doc. 72. Specifically, Strong

was directed to file any desired reply within twenty-one days of the Government’s response. Id.

The Government filed its response on December 13, 2018, and Strong’s reply was not received

until January 7, 2019. See Docs. # 79 & 80. The Court noted in its Memorandum Opinion and

Order disposing of this case that Strong had not submitted a timely reply. See Doc. #82 at 1.

       Strong now asks the Court to reconsider its decision of his case after considering his

reply, maintain that it was timely submitted to prison authorities for mailing by January 2, 2019.

See Doc. #83, see also Houston v. Lack, 487 U.S. 266, 270-71 (1988) (holding prisoner “files”

document when it is submitted to prison authorities for mailing).

                                          II. Standard

       Strong’s request for reconsideration is governed by Federal Rule of Civil Procedure

59(e). An order granting Rule 59(e) relief is appropriate: (1) when there has been an intervening

change in the controlling law, (2) where the movant presents newly discovered evidence that was
previously unavailable, or (3) to correct a manifest error of law or fact. Schiller v. Physicians

Resource Group, Inc., 342 F.3d 563, 567 (5th Cir. 2003). A Rule 59(e) motion cannot be used to

raise theories or arguments which could, and should, have been made earlier, nor can it be used

to re-urge matters that have already been advanced by a party. Helena Laboratories Corp. v.

Alpha Scientific Corp., 483 F.Supp.2d 538, 539 (E.D. Tex. 2007) (citation and quotation marks

omitted).

                                          III. Discussion

       The Court has reviewed Strong’s reply and finds that none of his arguments warrant

reconsideration of the Court’s judgment. Contrary to Strong’s arguments, his plea agreement did

not state that no uncharged offenses would be used against him at sentencing; rather, the relevant

portion of the agreement merely stated that the Government agreed not to charge Strong with any

other offenses arising from the possession of firearm charge to which he pleaded guilty. See

Doc. #33. Additionally, Strong’s arguments that the Court improperly considered uncharged

offenses, juvenile offenses, and his prior bad check conviction are without support, as the

Guidelines make provisions for all of the conduct considered by the Court. See Guideline §

4A1.3(a)(2)(E) (court can consider similar conduct not resulting in criminal conviction);

Guideline § 4A1.2(c)(1) (eighteen-month sentence for “insufficient funds check” properly

counted under Guidelines); and Guideline § 4A1.2(d)(1) (manslaughter offense Strong

committed at 16 properly counted under Guidelines where he was convicted as an adult and

received 20-year sentence).

                                         IV. Conclusion

       Nothing contained in Strong’s reply justifies altering the judgment in this cause, and the

instant motion [83] is DENIED. Because Strong has failed to make a substantial showing of the



                                                 2
denial of a constitutional right, a certificate of appealability from this decision is DENIED. See

28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       SO ORDERED, this the 21st day of March, 2019.

                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     SENIOR U.S. DISTRICT JUDGE




                                                 3
